         Case 2:18-cv-02375-MAK Document 18 Filed 11/02/18 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MALIBU MEDIA, LLC                              :    Civil Action
                                               :
                       Plaintiff,              :    No. 18-2375
                                               :
               v.                              :
                                               :
SIARHEI YABLONSKI                              :
                                               :
                       Defendant.              :

                                    ENTRY OF APPEARANCE

       Kindly enter the appearance of Alexander Granovsky, Esq., of the law firm of Granovsky

Law Offices in the above captioned action on behalf of defendant Siarhei Yablonski.


                                                   BY:_/s/ Alexander Granovsky_______
                                                   Alexander Granovsky
                                                   PA # 308387
                                                   9831 Bustleton Ave., Suite 2
                                                   Philadelphia, PA 19115
                                                   Telephone (215) 992-6696
         Case 2:18-cv-02375-MAK Document 18 Filed 11/02/18 Page 2 of 2




                                 CERTIFICATE OF SERVICE


               On the 2nd day of November, 2018, I, Alexander Granovsky, hereby certify that I

caused a true and correct copy of the foregoing Entry of Appearance to be served by e-mail

and/or first class mail, postage prepaid, on the following counsel of record:

                                      Christopher P. Fiore, Esq.
                                      418 Main Street, Suite 100
                                      Harleysville, PA 19438
                                      Attorneys for Plaintiff


                                      /s/ Alexander Granovsky
                                      Alexander Granovsky, Esquire
